43 F.3d 1472
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SURGICAL APPLIANCE INDUSTRIES, INC., Respondent.
No. 94-6427.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1994.

Before LIVELY, JONES and DAUGHTREY, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board (the "Board") for the enforcement of a certain order on consent entered by it against respondent, Surgical Appliance Industries, Inc., its officers, agents, successors and assigns, on October 3, 1994, in a proceeding before the Board numbered 9-CA-31176, and upon the transcript of the record in said proceeding, certified and filed in this court enforcing the order.


2
Upon consideration thereof, it is ORDERED and ADJUDGED by this court that the said order of the Board be and the same is hereby enforced.  The respondent, Surgical Appliance Industries, Inc., its officers, agents, successors and assigns, shall abide by and perform the directions of the Board contained in such order.